UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6916



HARRY T. HANLEY,

                                           Petitioner - Appellant,

          versus


TROY WILLIAMSON, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. Elizabeth V. Hallanan,
Senior District Judge. (CA-03-230-1, CR-91-66-1)


Submitted:   November 26, 2003         Decided:     December 18, 2003


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harry T. Hanley, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harry T. Hanley, a federal prisoner, appeals the district

court’s order dismissing for lack of jurisdiction his 28 U.S.C.

§ 2241 (2000) petition challenging the legality of his conviction

and sentence. Although in limited circumstances a federal prisoner

may file a § 2241 petition, such circumstances do not exist in this

case.   See In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

Hanley’s petition is properly construed as a successive 28 U.S.C.

§ 2255 (2000) motion, and he must obtain authorization from this

court to file such a motion in the district court.   See 28 U.S.C.

§ 2244(b)(3) (2000). We accordingly deny leave to proceed in forma

pauperis and dismiss the appeal.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2